Citation Nr: 1044452	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  06-10 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  A Travel Board hearing was held at the RO in 
March 2010 before the undersigned Acting Veterans Law Judge and a 
copy of the hearing transcript has been added to the record.

The issues of whether new and material evidence has been 
received to reopen the Veteran's previously denied claims 
of service connection for carpal tunnel syndrome of the 
right upper extremity and for carpal tunnel syndrome of 
the left upper extremity have been raised by the record 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over these issues and they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran was not 
diagnosed as having hypertension during active service or within 
the first post-service year.

2.  The competent evidence shows that the Veteran's current 
hypertension is not related to active service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service 
nor may it be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter issued in December 2004, VA notified the appellant of 
the information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the 
appellant to submit medical evidence relating the claimed 
disability to active service and noted other types of evidence 
the Veteran could submit in support of his claim.  The Veteran 
also was informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The claimant also has had the opportunity to submit 
additional argument and evidence and to participate meaningfully 
in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, notice as to what is required to substantiate 
a claim of service connection was issued to the Veteran and his 
service representative in December 2004 prior to the currently 
appealed rating decision issued in April 2005; thus, this notice 
was timely.  Although the Board recognizes that the Veteran was 
not provided with Dingess-compliant notice, because his service 
connection claim for hypertension is being denied in this 
decision, any question as to the appropriate disability rating or 
effective date is moot.  See Dingess, 19 Vet. App. at 473.  
Accordingly, the Board finds that the lack of Dingess-compliant 
notice in this case was not prejudicial to the Veteran.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended otherwise.  
The Veteran does not contend, and the evidence does not show, 
that he is in receipt of Social Security Administration (SSA) 
disability benefits such that a remand to obtain his SSA records 
is required.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

There is no competent evidence, other than the Veteran's 
statements, which indicates that hypertension may be associated 
with service.  The Veteran is not competent to testify as to 
etiology of this disability because the complexity of 
hypertension requires medical expertise to diagnose.  As such, 
the Board finds that no examination is required even under the 
low threshold of McLendon.  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and no 
further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred hypertension during active 
service.  He specifically testified before the Board that in-
service stress processing paperwork for his Army battalion 
contributed to high blood pressure during active service.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including cardiovascular-renal disease 
(including hypertension), are presumed to have been incurred in 
service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(a).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for hypertension.  
Despite the Veteran's lay assertions and Board hearing testimony 
to the contrary, there is no objective evidence in his service 
treatment records that he was diagnosed as having hypertension at 
any time during active service.  The Veteran's service treatment 
records show instead that, at his enlistment physical examination 
in October 1975, his blood pressure was 132/84 (or slightly 
elevated).  No significant pre-service medical history was 
reported.  At his separation physical examination in July 1978, 
the Veteran's blood pressure was 144/84 (or slightly elevated).  
No relevant in-service medical history was reported.  The Veteran 
signed a "Statement of Medical Condition" in October 1978 in 
which he certified that there had been no change in his medical 
condition since his separation physical examination in July 1978.  
There is no objective evidence that the Veteran was diagnosed as 
having hypertension during active service or within the first 
post-service year (i.e., by October 1979).  The Veteran also has 
not identified or submitted any competent evidence, to include a 
medical nexus, which shows that he was diagnosed as having 
hypertension during active service or within the first post-
service year.  Thus, the Board finds that service connection for 
hypertension is not warranted on a presumptive service connection 
basis.  See 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran also is not entitled to service connection for 
hypertension on a direct service connection basis.   The 
competent medical evidence shows that, following service 
separation in October 1978, the Veteran first was diagnosed as 
having hypertension in July 1995, or almost 17 years later.  The 
Veteran reported to his private treating physician in July 1995 
that he had been experiencing high blood pressure off and on for 
the past several months.  The Board notes that evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The remaining post-service medical evidence 
shows that, although the Veteran has been treated for 
hypertension by several private physicians since July 1995, none 
of these physicians has related his hypertension to active 
service.  The Board notes that the Veteran was employed as a 
firefighter at U.S. Naval Air Station, Kingsville, Texas (NAS 
Kingsville), from May 1979, or approximately 7 months after his 
service separation, until his voluntary retirement in January 
2007.  During his more than 27 years' employment as a firefighter 
at NAS Kingsville, the Veteran was examined repeatedly and found 
fit for duty.  At these physical examinations, the Veteran 
repeatedly denied experiencing any medical problems which would 
interfere with his duties as a firefighter.  The Veteran also has 
not identified or submitted any competent evidence, to include a 
medical nexus, which relates his current hypertension to active 
service.  Accordingly, the Board finds that service connection 
for hypertension is not warranted on a direct service connection 
basis.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous 
medical records does not serve as an "absolute bar" to the 
service connection claim); Barr, 21 Vet. App. at 303 ("Board may 
not reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms").  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  See also Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his symptoms of hypertension have been continuous since 
service.  He asserts that he continued to experience symptoms 
relating to hypertension (elevated blood pressure) after he was 
discharged from the service.  In this case, after a review of all 
the lay and medical evidence, the Board finds that the weight of 
the evidence demonstrates that the Veteran did not experience 
continuous symptoms of hypertension after service separation.  
Further, the Board concludes that his assertion of continued 
symptomatology since active service, while competent, is not 
credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of hypertension since active service is 
inconsistent with the other lay and medical evidence of record.  
Indeed, while he now asserts that his disorder began in service, 
in the more contemporaneous medical history he gave at the 
service separation examination in July 1978, he denied any 
history or complaints of symptoms of hypertension.  Specifically, 
the service separation examination report reflects that the 
Veteran was examined and his blood pressure was found to be only 
slightly elevated.  More importantly, no diagnosis of 
hypertension was offered at the Veteran's separation physical 
examination.  The Veteran's in-service history of symptoms at the 
time of service separation is more contemporaneous to service so 
it is of more probative value than the more recent assertions 
made many years after service separation.  See Harvey v. Brown, 6 
Vet. App. 390, 394 (1994) (upholding a Board decision assigning 
more probative value to a contemporaneous medical record report 
of cause of a fall than subsequent lay statements asserting 
different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (upholding Board decision giving higher probative 
value to a contemporaneous letter the Veteran wrote during 
treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or 
treatment related to hypertension for at least 17 years following 
active service.  The Board emphasizes the multi-year gap between 
discharge from active duty service (1978) and initial reported 
symptoms related to hypertension in approximately 1995.  See 
Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where Veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  At 
noted, when he first complained of hypertension post-service in 
July 1995, he reported only a medical history of a few months of 
elevated blood pressure.  He did not report any in-service 
history of blood pressure problems when he was seen for this 
complaint in July 1995.  Similarly, the Veteran did not report an 
in-service history of hypertension to any of the post-service 
private physicians who have treated him for this disability since 
July 1995.  Such histories reported by the Veteran for treatment 
purposes are of more probative value than the more recent 
assertions and histories given for VA disability compensation 
purposes.  Rucker, 10 Vet. App. at 73 (holding that lay 
statements found in medical records when medical treatment was 
being rendered may be afforded greater probative value; 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care).

The Veteran also did not claim that symptoms of hypertension 
began in (or soon after) service until he filed his current VA 
disability compensation claim.  Such statements made for VA 
disability compensation purposes are of lesser probative value 
than his previous more contemporaneous in-service histories and 
his previous statements made for treatment purposes.  See Pond v. 
West, 12 Vet. App. 341 (1999) (finding that, although Board must 
take into consideration the Veteran's statements, it may consider 
whether self-interest may be a factor in making such statements).  
These inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of continuity of symptomatology 
since service.  See Madden, 125 F.3d at 1481 (finding Board 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's 
finding that a Veteran was not credible because lay evidence 
about a wound in service was internally inconsistent with other 
lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation, the absence of complaints or treatment for years 
after service, his previous statements made for treatment 
purposes, and his own previous histories of onset of symptoms 
given after service.  For these reasons, the Board finds that the 
weight of the lay and medical evidence is against a finding of 
continuity of symptoms since service separation.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert, 1 Vet. App. 
at 49.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


